Appeal by employer and insurance carrier from an award made by the State Industrial Board under the provisions of the Workmen’s Compensation Law. Claimant was employed as superintendent and janitor of an apartment house operated by Ms employer. On December 24, 1935, claimant *1097returned from a personal errand and entered the apartment house of his employer and while proceeding through the hallway slipped and fell down two steps, as a result of which he suffered a fractured hip and the resultant disability for which the award was made. Claimant was employed seven days a week and was required to perform the duties usual to that of a janitor and superintendent at any time “ if there was anything to be done.” The State Industrial Board has found that the injuries to claimant arose out of and in the course of his employment. This finding is amply sustained by the proof. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Sehenck, JJ.